 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Board of Trustees of the Arizona Bricklayers'    No. CV-18-01765-PHX-JGZ
     Pension Trust Fund,
10                                                    ORDER
                    Plaintiff,
11
     v.
12
     Rafael G. Obeso, et al.,
13
                    Defendants.
14
15
16          Pending before the Court is a motion for default judgment filed by Plaintiff Board
17   of Trustees of the Arizona Bricklayers’ Pension Trust Fund (Trustees). (Doc. 23). Having
18   reviewed the motion and the filings in this case, the Court will deny the motion without
19   prejudice.
20                    FACTUAL AND PROCEDURAL BACKGROUND
21          Trustees seek reimbursement of monthly pension benefit checks paid to Defendant
22   Rafael Obeso. Trustees argue that Obeso was ineligible to receive the benefits due to his
23   employment in the bricklaying trade in contravention of a collective bargaining
24   agreement. Trustees’ complaint asserts one cause of action for Restitution for Unjust
25   Enrichment. The complaint and the affidavit in support of the motion for default allege
26   the following facts.
27          The Arizona Bricklayers’ Pension Trust Fund (Trust Fund) is a labor-management
28   trust fund under 29 U.S.C. § 186. (Doc. 1 ¶ 4.) The Trust Fund administers a pension
 1   benefits program for eligible participants and beneficiaries that is subject to written rules
 2   and regulations (Trust Fund Rules). (Doc. 1 ¶ 5.) Plaintiff Trustees is the designated
 3   agent of the Trust Fund and is tasked with management of the Fund. (Doc. 1 ¶ 4.) Obeso
 4   “is . . . or was an employee participant of the Trust Fund through his employment with
 5   employers signatory to a collective bargaining agreement.” (Doc. 1 ¶ 7.)
 6          Obeso applied for early retirement on or about June 20, 2011, and was approved
 7   by the Trustees. (Doc. 1 ¶ 9.) “As a Participant in Early Retirement, [Obeso] was
 8   prohibited . . . from working in the bricklaying trade, craft, or industry within the
 9   jurisdiction of the collective bargaining agreement (CBA) between the Union and the
10   signatory employers. The jurisdiction of the CBA is the state of Arizona.” (Doc. 1 ¶ 10.)
11   Trustees allege, “[u]pon information and belief,” that despite his early retirement status,
12   in July, 2011, Obeso resumed working in the bricklaying trade craft, or industry in
13   Arizona. The Trust Fund made monthly payments to Obeso from July 1, 2011 to
14   December 31, 2014, and January 10, 2015 to January 31, 2016, that Obeso “was
15   ineligible to receive due to his employment in the bricklaying trade, craft or industry in
16   the jurisdiction of the CBA and the suspension rules set forth in the Trust Fund Rules.”
17   (Doc. 1 ¶ 12; Doc. 24.) “[I]f . . . benefits are paid in excess of the amount to which a
18   participant is entitled to receive under the Trust Fund Rules, the participant is obligated to
19   repay the Trust Fund the amount of the overpayment.” (Doc. 1 ¶ 13.) In support of its
20   motion for default, Trustees attached estimated time periods Obeso worked in prohibited
21   employment or periods of suspension. (Doc. 24-1 at 2.) The Trustees do not state what
22   work Obeso did in violation of the Trust Fund Rules, the basis for the belief that Obeso
23   was working in prohibited employment, or the manner in which the time periods were
24   determined.
25          The Trust Fund sent Obeso a demand letter on February 8, 2018, requesting
26   reimbursement. (Doc. 1 ¶ 15.) When Obeso failed to reimburse the Trust Fund, Trustees
27   filed a Complaint on June 7, 2018, seeking $22,220 in restitution of losses, $6,410.87 for
28   lost investment income, reasonable attorneys’ fees, costs, and pre- and post-judgment


                                                  -2-
 1   interest. (Doc. 1 at 4-5). Obeso was served with the Summons and Complaint on August
 2   5, 2018, but failed to answer or otherwise defend the claim. (Docs. 12, 14.) Trustees
 3   applied for entry of default against Obeso on October 26, 2018, which the clerk entered
 4   on October 29, 2018. (Docs. 14, 15). Obeso’s wife, Defendant Jane Doe Obeso, whose
 5   real name is Elva Obeso, was personally served with the Summons and Complaint on
 6   November 27, 2018. (Doc. 20). Trustees applied for entry of default against Elva Obeso
 7   on December 21, 2018 after she failed to answer or otherwise defend. Default was
 8   entered on December 26, 2018. (Docs. 21 & 22). Trustees now seek entry of default
 9   judgment against both Defendants. (Doc 23).1
10                                           DISCUSSION
11   A. Default Judgment
12         After entry of default, a court may enter a default judgment. See Fed. R. Civ. P.
     55. Whether to enter a default judgment is within the court’s discretion. Aldabe v. Aldabe,
13
     616 F.2d 1089, 1092 (9th Cir. 1980). Several factors guide this determination:
14
            (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s substantive
15          claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the
            action, (5) the possibility of dispute concerning material facts, (6) whether the
16          default was due to excusable neglect, and (7) the strong policy underlying the
            Federal Rules of Civil Procedure favoring decisions on the merits.
17
     Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Generally, following default, the
18
     court accepts as true the well-pleaded factual allegations in the complaint, except those
19
     relating to damages. Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992);
20
     Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). The plaintiff must plead
21
     specific facts because “a defendant is not held to admit facts that are not well-pleaded or
22
     to admit conclusions of law.” DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir.
23
     2007) (internal citation and quotation marks omitted). Furthermore, “necessary facts not
24
     contained in the pleadings, and claims which are legally insufficient, are not established by
25
26
            1
27           The Court concludes that it has subject matter jurisdiction over this action and
     personal jurisdiction over Defendants. 28 U.S.C. § 1131; 29 U.S.C. § 1132(a)(3), (e)(1)(f);
28   Fed. R. Civ. P. 4.


                                                   -3-
 1   default.” Cripps, 980 F.2d at 1267 (internal citations omitted). Applying the Eitel factors,
 2   the Court will deny the Trustees’ motion.
 3
            1. Possibility of Prejudice to Plaintiff
 4
            This factor weighs in favor of granting default judgment if a plaintiff would likely
 5
     have no other course for recovery. PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172,
 6
     1176 (C.D. Cal. 2002). Trustees attempted to resolve the issue without judicial intervention
 7
     by demanding reimbursement. Obeso’s failure to reimburse Trustees or respond to the
 8
     Complaint makes it unlikely that Trustees could recover without entry of default judgment.
 9
     Trustees will likely suffer prejudice without entry of default judgment. This factor weighs
10
     in favor of granting the motion.
11
            2. Merits of the Substantive Claim & Sufficiency of the Complaint
12
            To recover in default, a plaintiff must “state a claim on which the [plaintiff] may
13
     recover.” Id. at 1175 (alteration in original) (internal citations and quotation marks
14
     omitted). Trustees seek to recover under a theory of unjust enrichment. To prevail, Trustees
15
     must prove five elements: (1) an enrichment; (2) an impoverishment; (3) a connection
16
     between the enrichment and impoverishment; (4) the absence of justification for the
17
     enrichment and impoverishment; and (5) the absence of a remedy provided by law. Wang
18
     Elec., Inc. v. Smoke Tree Resort, LLC, 283 P.3d 45, 49 (Ariz. App. 2012) (quoting Freeman
19
     v. Sorchych, 245 P.3d 927, 936 (Ariz. App. 2011)). The well-pleaded facts in the Complaint
20
     and the allegations in the motion and affidavit do not establish unjust enrichment. Trustees
21
     fail to allege facts supporting the conclusion that Obeso was ineligible to receive payments.
22
     In addition, Trustees fail to provide a calculation of damages by someone with personal
23
     knowledge of Trust Fund payments, or the Trust Fund Rules. Rather, Trustees make
24
     conclusory allegations that Obeso violated the trust rules by performing unknown work
25
     during some time period. See Cripps, 980 F.2d at 1267.
26
            Further, although the statute of limitations is ordinarily an affirmative defense, the
27
     Court may raise the issue sua sponte while considering a motion for default judgment, but
28
     the plaintiff must have a chance to address the issue. See Levald, Inc. v. City of Palm Desert,


                                                  -4-
 1   998 F.2d 680, 686-87 (9th Cir. 1993). The Complaint alleges Obeso was ineligible in 2011
 2   but does not state when the alleged ineligibility was discovered. The Complaint was filed
 3   in 2018. This deficiency also counsels against granting the motion.
 4          3. Sum at Stake
 5          Where large sums of money are at stake, entry of default judgment is disfavored.
 6   Tragni v. Manzanares, No. CV 11-01173 EJD, 2011 WL 3740739, at *2 (N.D. Cal. Aug.
 7   23, 2011); See Eitel, 782 F.2d at 1472. Trustees request $28,630.87 in damages and an
 8   additional $14,064.90 in attorney fees and costs. These amounts are more than nominal,
 9   but not extraordinary.
10          4. Possible Dispute Concerning Material Facts
11          The possibility of a dispute concerning material facts is another factor to consider.
12   Defendants have not appeared after being served, so it is unlikely there is a dispute
13   concerning material facts. This factor weighs in favor of granting Trustees’ motion.
14          5. Excusable Neglect
15          This factor also weighs in favor of granting the motion. Defendants were served and
16   notified of this pending litigation and failed to appear or otherwise defend the claim. There
17   is no information which would support a conclusion that Defendants’ failure to appear or
18   file a responsive pleading were due to excusable neglect.
19          6. Strong Policy Favoring Decisions on the Merits
20          Although there is a strong policy underlying the Federal Rules of Civil Procedure
21   favoring decisions on the merits, that factor alone is not dispositive. PepsiCo, Inc., 238 F.
22   Supp. 2d at 1176-77. Here, this factor weighs in favor of granting the motion because
23   Defendants’ failure to defend makes a decision on the merits impracticable, if not
24   impossible.
25          But for the Complaint’s lack of details to support the substantive claim, the Eitel
26   factors balance in the Trustee’s favor. As establishment of a claim is necessary before the
27   Court can grant a default judgement, the Court will deny Trustees’ motion without
28   prejudice. Trustees may refile within 30 days to address the deficiencies identified herein.


                                                 -5-
 1   B. Damages
 2          Damages awarded in a default judgment “must not differ in kind from, or exceed in
 3   amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). Further, a plaintiff must
 4   prove damages sought in the complaint, as those facts are not taken as true upon entry of
 5   default. See Televideo Systems, Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987);
 6   Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003).
 7   “Default judgment for money may not be entered without a hearing unless the amount
 8   claimed is a liquidated sum or capable of mathematical calculation.” Davis v. Fendler, 650
 9   F.2d 1154, 1161 (9th Cir. 1981) (citing United Artists Corp. v. Freeman, 605 F.2d 854,
10   857 (5th Cir. 1979)).
11          The Court finds Trustees’ request for restitution of losses in the amount of
12   $22,220.00 insufficiently supported. Although this amount is capable of mathematical
13   calculation, as noted above in section A(2) the Trustees’ calculations are deficient and do
14   not prove damages. Exhibit A provides a summary of damages, but there is nothing to show
15   personal knowledge about the underlying payments or explanation of how the listed time
16   periods were determined to be accurate.2 For the same reason, the Court finds that Trustees’
17   request for lost investment income in the amount of $6,410.97 is insufficient. Trustees have
18   not provided the Court with any evidence to support this amount or a basis upon which to
19   calculate such damages.
20   C. Attorney Fees and Costs
21          Trustees have filed an Application and Affidavit in Support of Award of Attorney
22   Fees and Costs. (Doc. 25). Trustees request recovery of reasonable attorney fees and costs,
23   which the Court may grant in its discretion. 29 U.S.C. § 1132(g)(1). Because the Court is
24   denying the motion for default judgment, the Court finds a request for fees is premature.
25   //
26
27
            2
             The Court also notes there appears to be an error in Exhibit A. Line 7 of Exhibit
28   A attached to Plaintiff’s Affidavit in Support of Motion for Entry of Default Judgment
     reads “1 month for 1/10/2015 – 12/31/2015,” which is internally inconsistent.

                                                -6-
 1                                        CONCLUSION
 2   Accordingly, IT IS ORDERED:
 3            Plaintiff’s Motion for Default Judgment (Doc. 23), and Application for an Award
 4   of Attorney Fees and Costs (Doc. 25) are DENIED WITHOUT PREJUDICE.
 5            IT IS FURTHER ORDERED that Plaintiff shall have 30 days from the date of this
 6   Order to file an amended Motion and Application for an Award of Attorney Fees and
 7   Costs.
 8            Dated this 30th day of August, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
